Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7-9, and 12 of U.S. Patent No. 11,142,419.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1-20 are included in and/or can be gleaned from Claims 1, 7-9, and 12 of U.S. Patent No. 11,142,419.
	Specifically, it would have been obvious to one of ordinary skill in the art that the  dispenser assembly for selectively dispensing sheet materials, the dispenser assembly comprising: at least one carrier having a carrier body with a first spindle and a second spindle positioned therealong, each of the first spindle and the second spindle configured to receive a respective first supply of sheet material and a second supply of sheet material; wherein the at least one carrier is configured to move between a first dispensing position for dispensing of the first supply of sheet material and a second dispensing position for dispensing of the second supply of sheet material; and a carrier pivoting assembly connected to the at least one carrier and comprising: a lever configured to engage the first supply of sheet material when the at least one carrier in the first dispensing position, wherein the lever moves as sheet material is dispensed from the first supply of sheet material; and at least one biased pin coupled to the lever and configured to engage locking features extending proximate the at least one carrier for at least partially retaining the at least one carrier in the first dispensing position, the at least one biased pin being configured to retract at least partially into the lever with movement of the lever and disengage from the locking features when an amount of sheet material of the first supply of sheet material has been dispensed sufficient to enable the carrier to move along the track to the second dispensing position to locate the second supply of sheet material for access to and dispensing of the second supply of sheet material as set forth Claim 1; wherein the at least one carrier is configured to move along a track extending along a dispenser housing as set forth in Claim 2; wherein the locking features include a flexible elongated portion extending along a portion of the track, and wherein a tab potion is connected to the elongated portion and is arranged to engage the at least one biased pin in the first dispensing position as set forth in Claim 3; wherein the track includes a track offset that moves the second supply of sheet material towards one or more openings in the dispenser housing as the carrier is moved toward the second dispensing position as set forth in Claim 4; wherein the at least one biased pin comprises a guidance feature that interacts with a corresponding guidance feature of the lever such that the at least one biased pin is retracted with movement of the lever as set forth in Claim 5; the dispenser assembly, comprising: a dispenser housing configured to receive a plurality of supplies of sheet material therein; at least one carrier having spindles supporting respective supplies of sheet material, the carrier moveable along the housing between a series of dispensing positions for dispensing of sheet material from each of the supplies of sheet material; and a carrier pivoting assembly connected to the at least one carrier, and including: a lever connected to the carrier and biased into engagement with one of the supplies of sheet material such that the lever moves during dispensing of the sheet material therefrom; and one or more biased pins each connected to the lever and each including a body with a guidance feature configured to engage a corresponding lever guidance feature and a corresponding locking feature extending proximate the at least one carrier and which at least partially retains the at least one carrier in one of the dispensing positions; wherein the one or more biased pins are caused to retract with movement of the lever such that the guidance features of the one or more biased pins disengage from the corresponding locking features to enable the at least one carrier to move to another one of the dispensing positions as set forth in Claim 12; the dispenser assembly for selectively dispensing sheet materials from a plurality of sheet material supplies, comprising: at least one carrier having a carrier body with a plurality of spindles spaced therealong, each spindle configured to receive a first or second supply of sheet material of the plurality of supplies of sheet material, the at least one carrier configured to move between a first dispensing position for dispensing sheet material from the first supply of sheet material and a second dispensing position for dispensing sheet material from the second supply of sheet material; and a carrier pivoting assembly connected to the at least one carrier, and comprising: a lever configured to engage the first supply of sheet material when the at least one carrier in the first dispensing position, and at least one biased pin received in a passage defined along the lever, the at least one biased pin configured to engage locking features arranged proximate the at least one carrier and configured to at least partially retain the at least one carrier in the first dispensing position; wherein the biased pin is configured to retract at least partially into the passage of the lever with movement of the lever and disengage from the locking features when a selected amount of sheet material of the first supply of sheet material has been dispensed to enable the carrier to move to the second dispensing position for positioning the second supply of sheet material for access to and dispensing of the sheet material from the second supply of sheet material as set forth in Claim 18; wherein the at least one biased pin includes a pair of opposing biased pins connected to an end of the lever in a spaced relationship, and wherein the carrier pivoting assembly further comprises a biasing member connected to each of the pair of opposing biased pins as set forth in Claim 19; wherein the at least one carrier is configured to move along a track extending along a dispenser housing, and the locking features include a flexible elongated portion extending along a portion of the track, wherein a tab potion is connected to the elongated portion and is arranged to engage the biased pin in the first dispensing position; and wherein the track includes a track offset that moves the second supply of sheet material towards the one or more openings as the carrier is moved toward the second dispensing position as set forth in Claim 20 of the instant invention corresponds to the dispenser assembly for selectively dispensing sheet materials from a plurality of supplies of sheet material, comprising: a dispenser housing configured to receive the plurality of supplies of sheet material therein, the dispenser housing having one or more discharge openings configured to enable access to at least one of the plurality of supplies of sheet material; at least one carrier having a carrier body with a plurality of spindles spaced therealong, each spindle configured to receive a first or second supply of sheet material of the plurality of supplies of sheet material, and the at least one carrier configured to move along a track defined along the dispenser housing between a first dispensing position for dispensing of the first supply of sheet material and a second dispensing position for dispensing of the second supply of sheet material; and a carrier pivoting assembly rotatably connected to the at least one carrier, and comprising: a pivotable lever configured to engage the first supply of sheet material when the at least one carrier in the first dispensing position, wherein the lever pivots as sheet material is dispensed from the first supply of sheet material; and a plurality of biased pins connected to the lever and configured to engage locking features arranged along the track for supporting the carrier in the first dispensing position, each of the plurality of biased pins including a guidance feature that interacts with a corresponding guidance feature of the lever such that the plurality of the biased pins are retracted with rotation of the lever and disengage from the locking features when a selected amount of sheet material of the first supply of sheet material has been dispensed to enable the carrier to move along the track to the second dispensing position for positioning the second supply of sheet material for access to and dispensing of the second supply of sheet material; wherein the one or more locking features each include a flexible elongated portion integrally formed with a wall of the track, and defined along the dispenser housing, a tab portion connected to the elongated portion and arranged to engage a corresponding biased pin of the plurality of biased pins; the dispenser assembly, comprising: a dispenser housing supporting a plurality of supplies of sheet material and having a discharge opening defined therein through which sheet material is dispensed from the one or more of the supplies of sheet material; at least one carrier having spindles supporting the supplies of sheet material, the carrier moveable along a track defined along the dispenser housing between a series of dispensing positions for dispensing of sheet material from each of the supplies of sheet material; and a carrier pivoting assembly connected to the at least one carrier, and including: a lever rotatably connected to the carrier and biased into engagement with one of the supplies of sheet material such that the lever rotates during dispensing of the sheet material therefrom; and biased pins each connected to the lever and each including a body with a guidance feature configured to engage a corresponding lever guidance feature and a corresponding locking feature arranged along the track defined along the dispenser housing and which supports the at least one carrier in one of the dispensing positions, wherein the biased pins are caused to retract with rotation of the lever such that the guidance features of the biased pins disengage from the corresponding locking features to enable the at least one carrier to move along the track to another one of the dispensing positions; wherein the track includes a track offset that moves the second supply of sheet material towards the one or more openings as the carrier is moved toward the second dispensing position; the dispenser assembly, comprising: a dispenser housing supporting a plurality of supplies of sheet material and having a discharge opening defined therein through which sheet material is dispensed from the one or more of the supplies of sheet material; at least one carrier having spindles supporting the supplies of sheet material, the carrier moveable along a track defined along the dispenser housing between a series of dispensing positions for dispensing of sheet material from each of the supplies of sheet material; and a carrier pivoting assembly connected to the at least one carrier, and including: a lever rotatably connected to the carrier and biased into engagement with one of the supplies of sheet material such that the lever rotates during dispensing of the sheet material therefrom; and biased pins each connected to the lever and each including a body with a guidance feature configured to engage a corresponding lever guidance feature and a corresponding locking feature arranged along the track defined along the dispenser housing and which supports the at least one carrier in one of the dispensing positions, wherein the biased pins are caused to retract with rotation of the lever such that the guidance features of the biased pins disengage from the corresponding locking features to enable the at least one carrier to move along the track to another one of the dispensing positions; wherein the guidance features of each of the biased pins comprises an angled guide surface defined along the body of the biased pin, and the corresponding guidance features of the lever comprises complementary guide surfaces defined along a portion of the lever configured to engage the one or more guide surfaces of the opposing biased pins, and wherein as the lever is rotated, the guide surfaces of the biased pins are moved along one or more corresponding guide surfaces of the lever to cause the biased pins to retract away from the locking features under the urging of the at least one biasing member as set forth in Claims 1, 7-9, and 12 of U.S. Patent No. 11,142,419.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654